DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11, 13, and 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang et al. (US 20170305179). 	Regarding claim 1, Zhang et al. teach “a method for printing on a substrate (claim 1) comprising two steps;  	the first step consists essentially of:  		applying onto a substrate one or more layers of an energy curable ink (claim 1a) and applying one or more layers of a water-based coating over the top of the one or more layers of energy curable ink (claim 1c);  	the second step comprises the steps of:  		a) actinically or electron beam curing simultaneously all the energy curable ink  by Zhang et al. is produced on a metal film to meet the limitations of “an electronic article.” No definition of an “electronic article” is given in the specification.  Thus, since it is provided on a metal film, Examiner interprets it as being more than capable of being used in an electronic article. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. 	Regarding claim 5, Zhang et al. further teach “wherein the second step comprises the steps of:  	c) actinically or electron beam curing simultaneously all the energy curable ink layers (claim 1d: the portion after ‘and’), and  	d) drying the one or more layers of water-based coating (claim 1d).” 	Zhang et al. fail to teach that steps c and d are performed in that order.  However, Examiner takes Official Notice that, at the time of the filing of the invention, one having ordinary skill in the art would recognize that there could still be some water left in the article after curing, and would want to remove as much as possible to, inter alia, make the product lighter.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to further dry the cured layered product of Zhang et al. in order to remove as much water as possible and to make the product lighter. 	Regarding claim 12, Zhang et al. teach all that is claimed, as in claim 1 above, including . 
Response to Arguments
Applicant’s arguments filed 01/04/2022 have been fully considered but are not persuasive.  
Claim 1d of Zhang et al., after the ‘and’, clearly teaches curing all the layers simultaneously.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853